Citation Nr: 0100948	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  94-44 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
knee disability from March 24, 1992 to April 25, 1993.

2.  Entitlement to an increased rating for right knee 
disability, status post total knee replacement, currently 
rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1956 to May 
1963, and from December 1990 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) September 1992 rating decision which increased 
the rating of the service-connected right knee disability 
from 10 to 30 percent, effective March 24, 1992, the day 
following the date of his separation from a second tour of 
active duty.  By rating decision in October 1993, a temporary 
total convalescent rating under 38 C.F.R. § 4.30 was assigned 
the service-connected right knee disability for the period 
April 26 to July 31, 1993 (based on evidence of surgical 
revision of total knee arthroplasty); from August 1, 1993 
through July 31, 1994, the disability was assigned a 
schedular 100 percent rating under Code 5055 (knee 
replacement); effective August 1, 1994, the previously 
assigned 30 percent rating became effective, but by rating 
decision in October 1994, that rating was increased to 60 
percent, effective August 1, 1994.

As the veteran noted disagreement with the 30 percent rating 
assigned his right knee disability in September 1992 and 
perfected his appeal as to that issue (but he did not express 
disagreement with regard to the effective date of award of 
the increased rating), the propriety of the rating from the 
effective date of the award thereof through to final 
resolution of the issue is on appeal.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Fenderson v. West, 12 Vet. 
App. 119 (1999).  The increased rating claim remains in 
controversy where less than the maximum available benefit is 
awarded, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and the 
issues now on appeal are as set forth on the title page 
above.  

In March 1999, the case was remanded to the RO for additional 
development of the evidence. 

FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by daily episodes of pain, severe pain on motion, 
reduced motion (5 to 65 degrees), recurrent swelling, 
effusion, instability, weakness, and muscle atrophy; it 
impairs prolonged sitting, standing, walking a distance 
greater than a block, or walking without a cane.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent rating for right 
knee disability have been met as of March 24, 1992.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5055 (2000).

2.  The criteria for a rating in excess of 60 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5055 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded the claim for a rating in 
excess of 60 percent of the service-connected right knee 
disability in March 1999 for additional development of the 
evidence, including VA orthopedic examination.  A review of 
the record indicates that the development requested by the 
Board has been completed, and that all available evidence 
pertinent to the claim has been associated with the file.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The 
examination report obtained is thorough and contains 
sufficient information to rate the veteran's disability 
according to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board is satisfied that 
the veteran has been adequately assisted in the development 
of his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  

Service connection for residuals of right knee injury was 
granted by RO rating decision in September 1980, and a 10 
percent rating was assigned under Code 5257 (knee 
impairment).  That decision was based on the veteran's 
service medical records showing in-service onset of the 
disability following injury in June 1962 (requiring surgery 
and intermittent medical treatment while in the service), and 
post-service clinical evidence documenting treatment for 
continuing problems with the right knee (requiring another 
surgery in March 1980, and again in August 1980).  

VA and private medical records from August 1980 to January 
1984 document intermittent treatment for the veteran's 
service-connected right knee disability; as noted above, 
surgery was performed in August 1980, following re-injury of 
the knee in July 1980 (by RO decision in October 1980, a 
temporary total rating under 38 C.F.R. § 4.30 was assigned 
from August 6 through September 1980, based on the need for 
convalescence following the August 1980 surgery; the 
previously assigned 10 percent rating became effective 
October 1, 1980).  During this period, the right knee 
disability involved arthritis and muscle atrophy, and was 
manifested by symptoms of pain, discomfort, instability, 
ligamentous laxity, and reduced range of motion, increasing 
on strenuous physical activity such as prolonged walking.  

Private medical records from January to February 1984 
document continuing impairment due to the veteran's right 
knee disability, associated with arthritis and ligamentous 
laxity.  In January 1984, total right knee replacement 
surgery was performed; in February 1984, his physician 
released him from "restricted duty," but he was unable to 
perform activities such as running, jumping, or climbing.

In March 1992, the veteran filed a claim of increased rating 
for his service-connected right knee disability, contending 
that it was more severe than 10 percent disabling.  By RO 
rating decision in September 1992 (now on appeal), the rating 
was increased to 30 percent, effective March 24, 1992, the 
day following his separation from a second tour of active 
duty (his service medical records from the second tour from 
December 1990 to March 1992, document intermittent treatment 
for right knee symptoms).  Although the September 1992 RO 
decision increased the rating of the veteran's service-
connected right knee disability from 10 to 30 percent, the 
rating continued under Code 5257, as the RO determined, 
essentially, that the total right knee replacement was not 
part of the service-connected disability.  

On VA medical examination in May 1992, the veteran reported 
pain and impairment of the right knee, noting that he was 
retired from the service in March 1992 due to his right knee 
disability; reportedly, he had pain, instability, 
hypersensitivity, and frequent swelling of the knee, 
rendering him unable to squat, kneel, climb, run, jump, 
stoop, crawl, or lift weights greater than 15 pounds.  On 
examination, he walked "stiff-legged" but did not wear a 
knee brace due to sensitivity of the skin; post-surgical 
scars were noted at the right knee; on relaxation of the 
knee, medial looseness was noted; while lying supine, he was 
able to raise the knee to 60 degrees; flexion and extension 
against resistance were markedly weakened; X-ray study of the 
knee showed total knee arthroplasty without evidence of 
loosening or infection.  Status post multiple injuries and 
total right knee replacement were diagnosed.

Private medical records (including service medical records 
during the veteran's second tour of active duty and records 
from U.S. Air Force medical facilities) from November 1988 to 
July 1993 document intermittent treatment for numerous 
symptoms and impairment including the right knee, manifested 
by severe pain (the knee was reportedly painful even at 
rest), weakness, swelling, reduced and painful motion, and 
instability.  During treatment, his long-standing history of 
right knee impairment including multiple surgeries, 
culminating with total knee replacement surgery, was 
discussed; in May 1992, he indicated that his disability 
improved following knee replacement surgery to the point that 
he had "absolutely no difficulty" with the knee and he was 
accepted into the service in December 1990; during service in 
January 1991, he reportedly reinjured the knee and continued 
to have problems with it ever since.  In April 1993, he had 
surgical revision of his right total knee arthroplasty.  

Based on the foregoing evidence, by RO decision in October 
1993, service connection was granted for the total right knee 
replacement, effective April 26, 1993, the date of surgical 
revision of total knee arthroplasty, and the overall right 
knee disability was rated under Code 5055 (knee replacement); 
the disability was assigned a 100 percent rating from April 
26, 1993 through July 1994; prior to April 26, 1993 and from 
August 1, 1994, the disability was assigned a 30 percent 
rating.

On VA orthopedic examination in September 1994, a history of 
multiple right knee surgeries was indicated.  Reportedly, the 
veteran continued with right knee pain and instability and 
was required to wear a knee brace.  On examination, a long, 
medial parapatellar right knee scar was noted; he walked 
"somewhat stiff-legged" with the right knee in a straight 
position; right knee range of motion was 10-80 degrees, 
associated with "considerable" pain; there was no evidence 
of anterior-posterior instability, but instability of the 
medial collateral ligament was noted; pain, tenderness, 
effusion, synovitis, and warmth of the skin of the right knee 
were noted.  Status post right total knee replacement times 
two, with residual ongoing synovitis with heat, synovial 
thickening, ballottable patella with fluid in the knee, 
effusion, and chronic strain were diagnosed.

Based on the foregoing evidence, by RO rating decision in 
October 1994, the rating of the service-connected right knee 
disability, status post total knee replacement, was increased 
from 30 to 60 percent effective August 1, 1994 (but, from 
March 24, 1992 to April 25, 1993, the previously assigned 30 
percent rating under Code 5257 remained unchanged).  

VA and private medical records from July 1993 to November 
1995 document intermittent treatment for symptoms and 
impairment including the veteran's service-connected right 
knee disability (the evidence includes undated color 
photographs depicting his right knee).  

At a December 1995 Travel Board hearing, the veteran 
testified (and his spouse confirmed) that he experienced 
impairment from his right knee disability since his initial 
injury in his first tour of active duty.  He noted that the 
disability improved following knee replacement surgery in 
1984, to the point that he was able to perform a second tour 
of active duty from 1990 to 1992.  During the second tour, he 
reportedly reinjured the right knee and had significant 
instability, pain, range of motion and functional impairment 
ever since.  Reportedly, he was unable to sit for prolonged 
periods (or drive a car) and had to spend most of the time 
walking or standing.  

VA and private medical records from November 1995 to July 
1999 document treatment for numerous symptoms and impairment 
including the veteran's service-connected right knee 
disability, manifested by pain (at times reported as severe), 
reduced and painful motion, swelling, effusion, and muscle 
atrophy.  A July 1996 X-ray study of the right knee showed 
effusion, without evidence of loosening or infection of the 
orthopedic components, or any fracture.  On orthopedic 
examination in July 1999, a detailed history of the right 
knee disability was provided; he stated that knee treatment 
in the 1980s was "successful" and he had no problems until 
re-injury of the knee during his second tour of active duty; 
since that time, he reported significant problems with the 
knee.  On examination, range of right knee motion was 0-45 
degrees, and there was evidence of pain, tenderness, 
effusion, and ligament laxity; two healed right knee post-
surgical scars were noted.  

Pursuant to the March 1999 Board remand, the veteran was 
afforded VA orthopedic examination in October 1999, performed 
in conjunction with a review of the entire claims file.  On 
examination, the veteran reported pain and functional 
impairment of the right knee, noting that the knee 
arthroplasty surgery in 1993 (correcting the prior knee 
replacement surgery of 1984) did not improve his condition; 
reportedly, he had daily pain (up to 8 on a scale 1-10, 10 
being the most severe), had to walk (any distance) with the 
assistance of a cane, was unable to walk a distance greater 
than a block, and was unable to sit for prolonged periods of 
time; he noted that he wore a knee brace which helped him 
"immensely."  On examination, range of right knee motion 
was 5-65 degrees, and there was evidence of spasm, trembling, 
and pain on motion; light touch along the inferior portion of 
the medial side underneath the joint line was productive of 
"severe pain;" there was no evidence of instability, but he 
was unable to perform strength testing due to pain; large 
effusion of the knee and muscle atrophy were noted.  X-ray 
study of the right knee showed "near anatomic alignment," 
but a lucency was noted along the anterior femur 
articulation.  The examiner's clinical assessment was that 
the veteran had an extremely painful total right knee 
arthroplasty, without residual laxity on contemporaneous 
examination; he experienced "a great deal of pain" even 
with light touch or stroking of the skin and was functionally 
impaired by pain; he was considered to have had a failed 
total knee arthroplasty relative to relief of pain for 
function, but the knee was mechanically stable; he was 
considered "severely debilitated" by his knee disability 
(pain).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected right knee 
disability, status post total knee replacement, is rated 
under 38 C.F.R. § 4.71a, Code 5055, knee replacement 
(prosthesis), and a 60 percent rating is assigned 
(representing the maximum rating to be assigned for knee 
replacement, following expiration of the one year period 
after knee replacement surgery, during which period a 100 
percent rating is to be assigned under that Code), consistent 
with evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  

As indicated above, the veteran's service-connected right 
knee disability was rated 30 percent disabling under Code 
5257 for the period from March 24, 1992 to April 25, 1993, 
consistent with evidence of severe recurrent subluxation or 
lateral instability of a knee.  A 30 percent rating is the 
maximum rating under Code 5257.  

Based on the entirety of the evidence of record, as discussed 
above, the Board is of the opinion that it is factually 
ascertainable that the severity of symptomatology associated 
with the veteran's service-connected right knee disability 
met the criteria for a 60 percent rating under Code 5055 from 
March 24, 1992, the date following his separation from the 
second tour of active duty.  Although service connection for 
a total right knee replacement was not in effect at that 
time, impairment from both the service-connected and the 
nonservice-connected right knee disability was present in 
March 1992; at no time during the treatment and/or 
examination between March 1992 and April 1993 has a physician 
apportioned the impairment relating to the service-connected 
disability versus that attributable to his nonservice-
connected disability; thus, resolving the benefit of the 
doubt in his favor, his right knee impairment, overall, is 
deemed to be due to the service-connected right knee 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The evidence of record, taken as a whole, shows that the 
veteran's right knee disability has been manifested, since 
1992, by severe pain, reduced and painful motion, 
instability, hypersensitivity, and swelling, rendering him 
unable to squat, kneel, climb, run, jump, stoop, crawl, or 
lift heavy weights.  (See May 1992 VA medical examination 
report.)  Clinical evidence of record, dated from 1992, 
consistently indicates severe right knee impairment since the 
veteran's separation from the second tour of active duty.  
Accordingly, the Board finds that a 60 percent rating for his 
service-connected right knee disability under Code 5055, 
effective March 24, 1992 (the day following his separation 
from a second tour of active duty), assigned by analogy to 
knee replacement better, contemplates both the objective 
manifestations of the overall disability and his subjective 
complaints of functional impairment; the benefit of the doubt 
has been resolved in the veteran's favor.  38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59, 4.71a, Code 5055.

As a 60 percent rating under Code 5055 represents the maximum 
available rating under that Code, application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as mandated by DeLuca, 8 Vet. 
App. at 206, does not provide a basis upon which an 
evaluation greater than 60 percent may be assigned the 
veteran's service-connected right knee.

The clinical evidence of record reveals that the right knee 
disability is associated with two well-healed post-surgical 
scars.  However, the evidence does not suggest that such 
scarring is painful and tender on objective demonstration 
(and such has not been suggested by or on behalf of the 
veteran), or that it is productive of functional impairment 
distinct and separate from the overall impairment due to the 
knee disability.  As indicated above, all disabilities, 
including those arising out of a single disease entity, are 
to be rated separately under 38 C.F.R. § 4.25 unless they 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, 6 Vet. 
App. at 261-62.  In this case, the evidence does not suggest 
that a separate rating is warranted based on evidence of 
right knee scarring (which is shown to be a part of the 
overall knee disability).  

The evidence of record before the Board does not indicate 
that the veteran's service-connected right knee disability 
causes him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1).  Although he receives 
outpatient medical treatment for such disability, he is not 
shown to have required frequent periods of hospitalization 
due to his right knee disability.  The entirety of the 
evidence of record does not show that the disability causes 
him exceptional hardship in an employment setting.  The 
rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
The Board stresses that the current 60 percent disability 
rating under Code 5055 already provides for severe chronic 
disability.  In cases such as this, where there is no 
evidence of an exceptional or unusual disability picture 
associated with the right knee disability, application of 
38 C.F.R. § 3.321(b)(1) in lieu of the regular rating 
criteria, is deemed inappropriate.  


ORDER

A 60 percent rating for right knee disability effective March 
24, 1992 is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 60 percent for right knee disability, 
status post total knee replacement, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


